DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response the after final amendment filed on 8/9/22 in which claims 21, 26, 28, 52, 57, and 59 are amended, claims 25, 27, 35, 56 58 and 67 are canceled. Claims 21-24, 26, 28, 30, 32-34, 51-55, 57, and 59-66 are pending in the application. 

Allowable Subject Matter
Claims 21-24, 26, 28, 30, 32-34, 51-55, 57, and 59-66 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an airflow tube with a bend having a first portion constructed from a first material and having a seal and a second portion constructed from a second material which is more rigid than the first portion wherein the first material and the second material each form a part of the bend.
Thus, as the prior art does not disclose all of the structural limitations of the claims the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785